UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
___________________________________
                                    :
TALIUE E. DAVIS,                    :
                                    :
                  Plaintiff,        :
                                    :
      v.                            :        Civil Action No. 11-0934 (JEB)
                                    :
SOCIAL SECURITY ADMINISTRATION, :
                                    :
                  Defendant.        :
___________________________________ :


                                 MEMORANDUM OPINION

       Pursuant to the schedule set forth in the Court’s September 29, 2011 Order [Dkt. #6], the

defendant filed a motion for judgment of affirmance [Dkt. #8] on November 21, 2011. In its

December 2, 2011 Order, the Court advised the plaintiff, among other things, of his obligation to

file an opposition or other response to the motion. Further, that Order expressly warned the

plaintiff that, if he failed to file his opposition by December 14, 2011, the Court would treat the

motion as conceded.      To date, the plaintiff neither has filed an opposition nor requested

additional time to do so. Accordingly, the Court will treat the defendant’s motion as conceded.


          An Order accompanies this Memorandum Opinion.



                                             JAMES E. BOASBERG
                                             United States District Judge
DATE: January 10, 2012